      Case: 1:20-cv-03208 Document #: 1 Filed: 05/30/20 Page 1 of 9 PageID #:1



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 NICOLE GIANNINI, individually and
 on behalf of a class of similarly
 situated persons,                          Case No. 1:20-cv-03208


                   Plaintiff,
          v.
                                            JURY TRIAL DEMANDED
 MIDLAND CREDIT MANAGEMENT,
 INC.,

                   Defendant.

                                 CLASS ACTION COMPLAINT

         NOW COMES, Plaintiff NICOLE GIANNINI, by and through here counsel, James

C. Vlahakis, and asserts a putative class action against Defendant MIDLAND CREDIT

MANAGEMENT, INC.

         I. Parties, Jurisdiction and Venue

         1.    Plaintiff is a citizen of the State of Illinois and resides in this judicial

District.

         2.    Plaintiff has filed this civil action pursuant to the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.

         3.    Defendant        MIDLAND   CREDIT    MANAGEMENT,        INC.   (“MCM”)    is

incorporated in the State of Kansas and maintains its principal place of business San

Diego, California 92108.

         4.    MCM is a debt collector as defined by Section 1692a(6) of the FDCPA

because MCM routinely uses the United States Postal Service for the collection of

consumer debts and its principal purpose is the purchase of and collection of consumer

debts.


                                             1
      Case: 1:20-cv-03208 Document #: 1 Filed: 05/30/20 Page 2 of 9 PageID #:2



       5.     MCM routinely collects defaulted consumer debts purportedly owned by

Midland Funding, LLC.

       6.     From time to time, MCM purports to collect defaulted consumer debts that

is claims to own.

       7.     Prior to January 1, 2019, MCM did not collect debt that it purportedly

owned.

       8.     Prior to January 1, 2020, MCM did not collect debt that it purportedly

owned.

       9.     Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.

       10.    Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

Plaintiff resides in this District and MCM routinely mails collection letters and envelopes

to addresses within this District for the purpose of collecting consumer debts.

       11.    Venue and personal jurisdiction exist in this District pursuant to U.S.C.

§§ 1391(b)-(c) and 1441(a) because MCM, as a corporation, is deemed to reside in any

judicial district in which it is subject to personal jurisdiction at the time the action is

commenced.

       12.    Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because

MCM is subject to personal jurisdiction within this District by virtue of the fact that it

has conducted significant and continuous debt purchase and collection activities within

this jurisdiction.

       II.    Summary of the Purpose of the FDCPA

       13.    The introduction section of the FDCPA contains “Congressional findings”

and a “declaration of purpose”. 15 U.S.C. § 1692. In particular, § 1692 states as follows:

              (a) Abusive practices
              There is abundant evidence of the use of abusive, deceptive, and
              unfair debt collection practices by many debt collectors.

                                            2
      Case: 1:20-cv-03208 Document #: 1 Filed: 05/30/20 Page 3 of 9 PageID #:3



              Abusive debt collection practices contribute to the number of
              personal bankruptcies, to marital instability, to the loss of jobs,
              and to invasions of individual privacy.
              (b) Inadequacy of laws
              Existing laws and procedures for redressing these injuries are
              inadequate to protect consumers.
              (c) Available non-abusive collection methods
              Means other than misrepresentation or other
              abusive debt collection practices are available for the effective
              collection of debts.
              (d) Interstate commerce
              Abusive debt collection practices are carried on to a substantial
              extent in interstate commerce and through means and
              instrumentalities of such commerce. Even where
              abusive debt collection practices are purely intrastate in
              character, they nevertheless directly affect interstate commerce.
              (e) Purposes
              It is the purpose of this subchapter to eliminate
              abusive debt collection practices by debt collectors, to insure that
              those debt collectors who refrain from using
              abusive debt collection practices are not competitively
              disadvantaged, and to promote consistent State action to
              protect consumers against debt collection abuses.

       14.    One purpose of the FDCPA was to address “the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors.” 15 U.S.C. § 1692(a).

       15.    In enacting the FDCPA, Congress determined that “[a]busive debt

collection practices contribute to” societal harms, include increasing “the number of

personal bankruptcies,” “marital instability,” “the loss of jobs,” and “invasions of

individual privacy.” 15 U.S.C. § 1692(a).

       16.    Congress determined that “[e]xisting laws … are inadequate to protect

consumers” and that “[m]eans other misrepresentation or other abusive debt collection

practices are available for the effective collection of debts.” 15 U.S.C. §§ 1692(b)-(c).

       17.    Accordingly, the FDCPA generally focuses on a debt collector’s conduct

without regard for the validity of the alleged debt because “[m]eans other than


                                             3
      Case: 1:20-cv-03208 Document #: 1 Filed: 05/30/20 Page 4 of 9 PageID #:4



misrepresentation or other abusive debt collection practices are available for the

effective collection of debts.” 15 U.S.C. § 1692(c).

       18.       The   FDCPA     protects   ethical   collectors   from   being   competitively

disadvantaged. 15 U.S.C. § 1692(e).

       III.      Background Regarding MCM’s Willingness to Violate the FDCPA

       19.       The case of Preston v. Midland Credit Mgmt., 948 F.3d 772 (7th Cir. 2020),

the Seventh Circuit held that MCM violated the clear language of §1692f(8) when it sent

a collection letter to an Illinois consumer inside of an enveloped that was marked with

the words “TIME SENSITIVE DOCUMENT”.

       20.       In reversing the district court’s order granting MCM 12(b)(6) motion, the

Seventh Circuit held as follows:

              We conclude that the language of § 1692f(8) is clear, and its application
              does not lead to absurd results. To the contrary, the prohibition of any
              writing on an envelope containing a debt collection letter represents a
              rational policy choice by Congress. Consequently, we conclude that the
              district court erred in dismissing Mr. Preston's claim under § 1692f(8).
                                                ***
          On its face, the prohibition is clear: use of any language or symbol on an
          envelope, except for the debt collector's name (if it does not indicate that
          the collector is in the business of debt collection) and the debt collector's
          address, violates subsection (8).
                                                ***
              The statutory language does, in fact, prohibit debt collectors from sending
              communications to consumers in envelopes bearing symbols that are
              indicative of debt collection. The language of the statute simply draws a
              clear line to ensure that consumers' rights are not lost in the interpretation
              of more subtle language.
                                                ***
              Turning to the facts here, there is no question that the language "TIME
              SENSITIVE DOCUMENT" appears on the envelope enclosing a
              communication to a consumer. It is equally apparent that the language at
              issue does not fall within the itemized exception set forth in subsection (8):
              It is not Midland's name nor its address. The inclusion of this phrase thus
              violates § 1692f(8), and the district court erred in dismissing the claim set
              forth in Count I of Mr. Preston's complaint.

                                                4
       Case: 1:20-cv-03208 Document #: 1 Filed: 05/30/20 Page 5 of 9 PageID #:5



Preston, 948 F.3d 776-77, 781, 783-84 (emphasis in original).

       21.    The Preston decision was issued on January 21, 2020.

       22.    Following the Preston decision, MCM did not stop mailing collection letters

to residents of this Judicial District.

       IV.    MCM’s Collection Efforts With Plaintiff

       23.    Plaintiff obtained credit (the “Subject Debt”) from Comenity Bank in the

form of a “Victoria’s Secret” branded Credit Card.

       24.    Plaintiff incurred the Subject Debt for personal and household expenses.

       25.    Plaintiff, thereafter, feel into difficult times financially and was unable to

pay off her purchases.

       V.     MCM’s Collection Efforts Relative to the Subject Debt

       26.    In an attempt to collect the Subject Debt, MCM mailed collection letters to

Plaintiff.

       27.    In one letter, dated February 29, 2020, MCM startedoff by saying

“Welcome. Your account has a new home.” The February 29, 2020, letter listed

“Comenity Bank” as the “Original Creditor” and reflected a “Current Balance” of

$481.22.

       28.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM

regarded Plaintiff as a “person obligated or allegedly obligated to pay” the Subject Debt.

       29.    In violation of Section1692f(8) of the FDCPA, MCM mailed the February

29, 2020, to Plaintiff inside of an white envelope marked with the words “TIME

SENSITIVE DOCUMENT”.

       30.    On information and belief, Plaintiff recalls that MCM has mailed another

collection letter to her inside of MCM envelope marked with the words “TIME




                                             5
          Case: 1:20-cv-03208 Document #: 1 Filed: 05/30/20 Page 6 of 9 PageID #:6



SENSITIVE DOCUMENT” or where the envelope was embossed with the words that said

“IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED”.

          31.      MCM has conducted research that demonstrates that unsophisticated and

least sophisticated consumers are more likely to open collection letters sent in

Envelopes marked as “TIME SENSITIVE DOCUMENT(S)” or embossed with the words

“IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUESTED” than plain

envelopes that do not contain the quoted words.

          32.      Reading the words TIME SENSITIVE DOCUMENT caused Plaintiff to

worry about the contents of the unknown letter. Plaintiff immediately grew nervous

anxious to learn the contents of the letter.

          33.      She suffered more anxiety and worry as she read the enclosed “Welcome!”

letter.

          34.      Plaintiff’s sense of stress, anxiety and worry was intensified after she read

the letter because she could not understand what she was missing in relation to the

February 29, 2020 being “time sensitive” She searched and re-read critical dates,

settlement offers, or payment due dates.

          35.      Plaintiff contacted legal counsel to better understand why MCM used the

words TIME SENSITIVE DOCUMENT on the Envelope in question.

          36.      Notably, Preston held that MCM’s use of the Envelope is precisely the type

of conduct that Section 1692f(8) the FDCPA was enacted to prohibit:

                In providing certainty, this provision furthers the FDCPA's overall purpose
                of "eliminat[ing] abusive debt collection practices by debt collectors" and
                "insur[ing] that those debt collectors who refrain from using abusive debt
                collection practices are not competitively disadvantaged."

Preston, 948 F.3d at 784.

          37.      Plaintiff suffered real and concrete harm because MCM communicated

with him in a manner prohibited by the FDPC

                                                 6
      Case: 1:20-cv-03208 Document #: 1 Filed: 05/30/20 Page 7 of 9 PageID #:7



                    VI.    Causes of Action

    Count I – Individual Claim for Violations of Section 1692f(8) of the FDCPA

       38.    Plaintiff NICOLE GIANNINI realleges the above paragraphs as though fully

set forth herein.

       39.    Section 1692f of the FDCPA generally prohibits a debt collector from using

“unfair or unconscionable means to collect or attempt to collect any debt.”

       40.    Section 1692f(8) specifically prohibits a debt collector from:

              Using any language or symbol, other than the debt collector’s
              address, on any envelope when communicating with a consumer by
              use of the mails or by telegram, except that a debt collector may use
              his business name if such name does not indicate that he is in the
              debt collection business.

       41.    Section 1692f(8) contains no exceptions – any extraneous text on the

envelope or on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

       42.    The use of the phrase TIME SENSITIVE DOCUMENT on the Envelope sent

to Plaintiff violated Section 1692f(8) of the FDCPA as a matter of law because Section

1692f(8) prohibits a debt collector from using any language, other than the debt

collector’s address, on any envelope when communicating with a consumer.

       43.    MCM’s use of the words TIME SENSITIVE DOCUMENT violated Section

1692f(8) of the FDCPA because these words intended to create, and does create, a false

sense of urgency to so-called least sophisticated consumers.

       44.    Plaintiff immediately opened the Envelope because it contained the words

TIME SENSITIVE DOCUMENT(S).

       45.    MCM’s use of the words TIME SENSITIVE DOCUMENT violates Section

1692f(8) of the FDCPA as a matter of law because Section 1692f(8) prohibits a debt

collector from using any language, other than the debt collector’s address, on any

envelope when communicating with a consumer.


                                            7
      Case: 1:20-cv-03208 Document #: 1 Filed: 05/30/20 Page 8 of 9 PageID #:8



       46.      MCM’s use of the words TIME SENSITIVE DOCUMENT violated Section

1692f(8) of the FDCPA because these words intended to create, and does create, a false

sense of urgency to so-called least sophisticated consumers.

        WHEREFORE, Plaintiff NICOLE GIANNINI respectfully requests that this

Honorable Court:

                a. declare that the Time Sensitive Envelope violates Section
                   1692f(8) of the FDCPA;

                b. enjoin Defendant MCM from using the Time Sensitive Envelope
                   in conjunction with any future collection letters;

                c. award Plaintiff statutory damages of up to $1,000; and

                d. award Plaintiff costs and reasonable attorney fees as provided
                   under 15 U.S.C. §1692k.

      Count II – Class Claim for Violations of Section 1692f(8) of the FDCPA

       47.      Plaintiff NICOLE GIANNINI realleges the above paragraphs as though fully

set forth herein.

       48.      At least 40 persons with addresses from within this District were sent a

collection letter by MCM where the collection letter was mailed inside an envelope

marked with the words TIME SENSITIVE DOCUMENT within one year of the filing of

this lawsuit.

       49.      MCM’s use of the words TIME SENSITIVE DOCUMENT on form collection

envelopes that MCM used to send collection letter to consumers in this district satisfies

the elements of typicality, commonality, predominance and superiority.

       50.      On information and belief, consumers may have paid their debts as a

result of MCM’s above violations of the FDCPA.

       51.      Plaintiff is represented by counsel who is well versed in consumer class

actions and the prosecution and defense of FDCPA class actions.



                                            8
      Case: 1:20-cv-03208 Document #: 1 Filed: 05/30/20 Page 9 of 9 PageID #:9



      52.    Plaintiff will fairly and adequately represent the proposed class members

who are defined as follows:

             All persons with mailing addresses within this District who were
             mailed a form collection letter where the letters identified a debt
             related to a Comenity Bank “Victoria’s Secret” branded credit card
             account and the collection letters were mailed inside of envelopes
             containing the words “TIME SENSITIVE DOCUMENT”.

      53.    The class period is limited to one year from the filing of this lawsuit or until

the unlawful conduct ends. The class is subject to amendment if there are less than 40

class members who received the subject envelope or letter from the above identified

creditor. The proposed class can be defined by MCM’s records.

        WHEREFORE, Plaintiff NICOLE GIANNINI respectfully requests that this

Honorable Court:

             a. declare that the Time Sensitive Envelope violates Section
                1692f(8) of the FDCPA;

             b. enjoin Defendant MCM from using the Time Sensitive Envelope
                in conjunction with any future collection letters;

             c. award class members maximum statutory damages;

             d. award class members actual damages if they paid their subject
                debts after receiving a collection letter in a Time Sensitive
                Envelope; and

             e. award Plaintiff costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k.

Plaintiff Demands a Jury Trial,

Respectfully submitted, on behalf of
Plaintiff NICOLE GIANNINI,

/s/James C. Vlahakis
James Vlahakis                                           Date: 5/30/2020
SULAIMAN LAW GROUP, LTD.
2500 South Highland Ave.,
Suite 200
Lombard, IL 60148
(630) 575 - 8181
Email: jvlahakis@sulaimanlaw.com

                                             9
